            Case 2:18-cv-02425-JAM-CKD Document 20 Filed 05/14/20 Page 1 of 2



1    JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ D. POINTER Esq. SBN 236229
2    MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
6    adante.pointer@johnburrislaw.com
     melissa.nold@johnburrislaw.com
7
     Attorneys for Plaintiff
8

9

10                                     UNITED STATES DISTRICT COURT
11                                    EASTERN DISTRICT OF CALIFORNIA
12
     VANESSA DUNN, an individual,                           CASE NO.: 2:18-CV-2425 JAM CKD
13
                                                            STIPULATION OF DISMISSAL AND
14
     v.                                                     ORDER TO DISMISS THE ENTIRE
15                                                          ACTION
     COUNTY OF SACRAMENTO, a municipal
16   corporation; NATHAN JENNINGS,
     individually and in his official capacity as
17   Deputy Sheriff for the COUNTY OF
     SACRAMENTO; CHRISTOPHER HUFFMAN,
18   individually and in his capacity as Deputy
     Sheriff for the COUNTY OF SACRAMENTO;
19   GABRIEL RODRIGUEZ, individually and in
     his official capacity as Deputy Sheriff for the
20   COUNTY OF SACRAMENTO; and DOES 1-
     50, individually and in their official capacities as
21   Police Deputies for the COUNTY OF
     SACRAMENTO, jointly and severally,
22
                                      Defendants.
23

24

25

26
            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

27
            IT IS HEREBY STIPULATED by and between Plaintiff Vanessa Dunn and Defendants County

28
     of Sacramento, Nathan Jennings, Christopher Huffman, and Gabriel Rodriguez (collectively “the

      Case No. 2:18-cv-2425 JAM CKD                                           STIPULATION FOR
                                                                              DISMISSAL
           Case 2:18-cv-02425-JAM-CKD Document 20 Filed 05/14/20 Page 2 of 2



1    Parties”) by and through their respective designated counsel that this action be hereby dismissed with
2    prejudice pursuant to FRCP 41(a)(1). Each party will bear their own costs and attorney’s fees.
3
      DATED: May 12, 2020                                    LAW OFFICES OF JOHN L. BURRIS
4

5

6                                                      By:    /s/ Melissa C. Nold
                                                             John L. Burris
7
                                                             Adante Pointer
8                                                            Melissa C. Nold
                                                             Attorneys for Plaintiff
9

10

11                                                           RIVERA HEWITT PAUL LLP

12
                                                        By:__/s/ Jonathan Paul
13    DATED: May 12, 2020
                                                            JONATHAN PAUL
14                                                          Attorney for Defendants

15

16

17

18

19

20
            IT IS SO ORDERED.
21

22   Dated: May 13, 2020                          /s/ John A. Mendez_____________________
23
                                                  UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28

      Case No. 2:18-cv-2425 JAM CKD                                              STIPULATION FOR
                                                                                 DISMISSAL
